FRANK D. UPCHURCH, Jr., Judge.
Appellant appeals from an order extending the time within which appellee might file an independent action on her claim against the estate. The personal representative had filed an objection to the claim.
The court found that good cause, as provided in the statute, had been shown. The hearing on the petition was not transcribed and no record reflecting the evidentiary basis for the court’s finding has been presented for review.
The lower court’s ruling comes to us clothed with a presumption of correctness. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980). Without a record to demonstrate an abuse of discretion by the trial court, we must assume that facts were presented which support the decision.
AFFIRMED.
COBB and SHARP, JJ., concur.